Citation Nr: 1017699	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinea cruris of the groin.

2.  Entitlement to an effective date prior to May 19, 2003 
for the grant of a total disability rating based upon 
individual unemployability (TDIU).  

3.  Entitlement to service connection for a liver condition, 
to include under 38 U.S.C.A. § 1151 as a result of VA 
treatment.

4.  Entitlement to an effective date prior to July 7, 1999 
for the grant of service connection for depression.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to April 1987.

This matter comes before the Board on appeal from a May 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO).

In his February 2003 claim, the Veteran indicated that his 
liver condition may be related to medications prescribed by a 
VA physician.  The Veteran's statement raises a theory of 
entitlement to compensation for a liver condition under 
38 U.S.C.A. § 1151.  Accordingly, the Board has 
recharacterized the issues to include a claim for 
compensation under § 1151.  

The issues of entitlement to an increased rating for tinea 
cruris and entitlement to service connection for a liver 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of the Board's 
decision, the Veteran submitted notice of his intention to 
withdraw the claim of entitlement to an earlier effective 
date for service connection for depression.

2.  In April 2010, prior to the promulgation of the Board's 
decision, the Veteran submitted notice of his intention to 
withdraw the claim of entitlement to an earlier effective 
date for a total disability rating based upon individual 
unemployability (TDIU).  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, on 
the issue of entitlement to an earlier effective date for 
service connection for depression, by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal, on 
the issue of entitlement to an earlier effective date for a 
total disability rating based upon individual unemployability 
(TDIU).  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claims

The issues of entitlement to an earlier effective date for 
service connection for depression and entitlement to an 
earlier effective date for a TDIU were developed for 
appellate consideration.  However, in April 2010, the Veteran 
notified the Board of his desire to withdraw the appeal with 
regard to those issues.  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2009).  
As the veteran has withdrawn his appeal regarding the 
effective date for TDIU and the effective date for service 
connection for depression, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to those issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to an earlier effective date for 
service connection for depression is dismissed.  

The claim of entitlement to an earlier effective date for a 
TDIU is dismissed.  


REMAND

The RO has assigned a 10 percent evaluation for service-
connected tinea cruris according to Diagnostic Code 7806.  
Diagnostic Code 7806 provides that a noncompensable 
evaluation is warranted if less than 5 percent of the entire 
body or less than 5 percent of the exposed areas are 
affected; and, no more than topical therapy required during 
the past 12-month period.  A 10 percent evaluation is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is warranted for 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 40 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.119, Diagnostic Code 7806 (2009).

A report of an April 2003 VA examination indicated that tinea 
cruris affects 5 to 6 percent of the entire body surface and 
was treated with topical medications.    

In June 2007, the Veteran had another VA examination for 
tinea cruris.  The June 2007 VA examination did not provide 
sufficient information to rate the Veteran's disability under 
Diagnostic Code 7806 because the examination did not indicate 
what percentage of the body or what percentage of exposed 
areas are affected by tinea cruris.   

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the 
Veteran should be afforded a new VA examination.  The 
examiner should provide findings sufficient to rate the 
Veteran's service-connected tinea cruris under Diagnostic 
Code 7806.  

Additional development is necessary before the Board can 
decide the Veteran's claim for service connection for a liver 
condition.  

In his claim received in February 2003, the Veteran asserted 
that his liver disability increased in severity as a result 
of treatment received at a VA hospital.  The Veteran has also 
asserted that his liver condition was caused by water he 
drank while stationed in Honduras.  In written statements and 
testimony in support of his claim, the Veteran reported that 
he became ill while in Honduras.

Service treatment records reflect that the Veteran received 
treatment for gastrointestinal problems on several occasions 
in 1985 and 1986.  The service treatment records do not 
specifically show when the Veteran was in Honduras. 
On remand, the AMC/ RO should obtain the Veteran's personnel 
file so that it may be determined when the Veteran was in 
Honduras. 

The Veteran's assertion of liver problems as a result of VA 
treatment raises a theory of entitlement for compensation 
under 38 U.S.C.A. § 1151.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded where a veteran suffers an injury or an 
aggravation of an injury that results in an additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment.  Such disability is a qualifying 
additional disability if it was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran, either by a Department employee or in 
a Department facility, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Veteran has not been provided with VCAA notice of the 
evidence required to substantiate a claim under 38 U.S.C.A. § 
1151.  Accordingly, such notice should be furnished on 
remand.  
    
In April 2003, the Veteran was afforded a VA examination for 
his liver disability.  The examination report reflects that 
the claims file was not reviewed by the examiner in 
conjunction with that examination.  Rather, the VA examiner 
indicated that computerized progress notes were reviewed in 
conjunction with the examination.  The examination report 
noted diagnoses of hepatitis B and C in the process of 
workup.  The examiner did not provide a medical opinion 
regarding the etiology of hepatitis B and C.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes conducting a thorough and contemporaneous 
medical examination, and providing a medical opinion, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The April 2003 VA 
examination was inadequate because the examiner did not have 
access to the claims file, and the examiner did not provide 
an opinion regarding the etiology of the diagnosed liver 
conditions.  On remand, the AMC/ RO should schedule the 
Veteran for a new VA examination to determine the etiology of 
his claimed liver disability.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice 
letter of the evidence required to 
substantiate a claim of entitlement to 
compensation for a liver condition under 
38 U.S.C.A. 
§ 1151. 

2.  Obtain the Veteran's personnel file 
from the NPRC and associate the personnel 
records with the claims folder. 

3.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity of service-connected tinea 
cruris.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was conducted.  The examiner 
should thoroughly examine the Veteran and 
provide sufficient findings to evaluate 
the Veteran's skin disability under 
Diagnostic Code 7806.

4.  Schedule the Veteran for an 
appropriate VA examination for his liver 
condition.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was conducted.  The AMC/ RO 
should specifically review the personnel 
records and provide the examiner with the 
dates the Veteran was stationed in 
Honduras.  

5.  The examiner should diagnose any 
current liver disability.  The examiner 
should an opinion as to whether a current 
liver disability is at least as likely as 
not (50 percent or greater likelihood) 
related to service.  The examiner should 
specifically address whether a current 
liver condition is causally related to 
gastrointestinal complaints that were 
noted while the Veteran was in Honduras or 
to drinking water in Honduras during 
service.  The examiner should provide a 
detailed rationale, with references to the 
record, for the opinion.

6.  Following the completion of the 
requested development, the RO should then 
readjudicate the Veteran's claim for an 
increased rating for tinea cruris and the 
claim of entitlement to compensation for a 
liver condition, to include under the 
provisions of 38 U.S.C.A. § 1151.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and her representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


